
	

115 S165 IS: Caregiver Program Information Dissemination Act of 2017
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 165
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2017
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require an element in preseparation counseling for
			 members of the Armed Forces on assistance and support services for
			 caregivers of certain veterans through the Department of Veterans Affairs.
	
	
		1.Short title
 This Act may be cited as the Caregiver Program Information Dissemination Act of 2017.
		2.Element in preseparation counseling for members of the Armed Forces on assistance and support
			 services for caregivers of certain veterans through the Department of
 Veterans AffairsSection 1142(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
			
 (18)A description, developed in consultation with the Secretary of Veterans Affairs, of the assistance and support services for family caregivers of eligible veterans under the program conducted by the Secretary of Veterans Affairs pursuant to section 1720G of title 38, including the veterans covered by the program, the caregivers eligible for assistance and support through the program, and the assistance and support available through the program..
		
